

117 HR 2256 IH: Resident Physician Shortage Reduction Act of 2021
U.S. House of Representatives
2021-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2256IN THE HOUSE OF REPRESENTATIVESMarch 26, 2021Ms. Sewell (for herself, Mr. Katko, Mr. Suozzi, Mr. Rodney Davis of Illinois, Ms. Barragán, Mrs. Beatty, Mr. Brendan F. Boyle of Pennsylvania, Mr. Carbajal, Mr. Cicilline, Mr. Cohen, Mr. Connolly, Mr. Crow, Mr. Danny K. Davis of Illinois, Ms. DeGette, Mr. Michael F. Doyle of Pennsylvania, Mr. Fitzpatrick, Ms. Houlahan, Mr. Johnson of Georgia, Mr. Lawson of Florida, Ms. Lee of California, Mrs. Lee of Nevada, Ms. McCollum, Mr. Meeks, Ms. Meng, Mr. Nadler, Mr. Payne, Ms. Pingree, Ms. Ross, Ms. Scanlon, Ms. Stefanik, Mr. Steube, Ms. Stevens, Ms. Titus, Mr. Tonko, Mr. Van Drew, Ms. Velázquez, Mr. Welch, Ms. Bass, and Miss Rice of New York) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide for the distribution of additional residency positions, and for other purposes.1.Short titleThis Act may be cited as the Resident Physician Shortage Reduction Act of 2021.2.Distribution of additional residency positions(a)In generalSection 1886(h) of the Social Security Act (42 U.S.C. 1395ww(h)) is amended—(1)in paragraph (4)(F)(i), by striking paragraphs (7), (8), and (9) and inserting paragraphs (7), (8), (9), and (10);(2)in paragraph (4)(H)(i), by striking paragraphs (7), (8), and (9) and inserting paragraphs (7), (8), (9), and (10);(3)in paragraph (7)(E), by inserting paragraph (10), after paragraph (8),; and(4)by adding at the end the following new paragraph:(10)Distribution of additional residency positions(A)Additional residency positions(i)In generalFor each of fiscal years 2023 through 2029 (and succeeding fiscal years if the Secretary determines that there are additional residency positions available to distribute under clause (iv)(II)), the Secretary shall, subject to clause (ii) and subparagraph (D), increase the otherwise applicable resident limit for each qualifying hospital (as defined in subparagraph (H)) that submits a timely application under this subparagraph by such number as the Secretary may approve for portions of cost reporting periods occurring on or after July 1 of the fiscal year of the increase.(ii)Number available for distributionFor each such fiscal year, the Secretary shall determine the total number of additional residency positions available for distribution under clause (i) in accordance with the following:(I)Allocation to hospitals already operating over resident limitOne-third of such number shall be available for distribution only to hospitals described in subparagraph (B).(II)Aggregate limitationExcept as provided in clause (iv)(I), the aggregate number of increases in the otherwise applicable resident limit under this subparagraph shall be equal to 2,000 in each such year.(iii)Process for distributing positions(I)Rounds of applicationsThe Secretary shall initiate 7 separate rounds of applications for an increase under clause (i), 1 round with respect to each of fiscal years 2023 through 2029.(II)Number availableIn each of such rounds, the aggregate number of positions available for distribution in the fiscal year under clause (ii) shall be distributed, plus any additional positions available under clause (iv).(III)TimingThe Secretary shall notify hospitals of the number of positions distributed to the hospital under this paragraph as a result of an increase in the otherwise applicable resident limit by January 1 of the fiscal year of the increase. Such increase shall be effective for portions of cost reporting periods beginning on or after July 1 of that fiscal year.(iv)Positions not distributed during the fiscal year(I)In generalIf the number of resident full-time equivalent positions distributed under this paragraph in a fiscal year is less than the aggregate number of positions available for distribution in the fiscal year (as described in clause (ii), including after application of this subclause), the difference between such number distributed and such number available for distribution shall be added to the aggregate number of positions available for distribution in the following fiscal year.(II)Exception if positions not distributed by end of fiscal year 2029If the aggregate number of positions distributed under this paragraph during the 7-year period of fiscal years 2023 through 2029 is less than 14,000, the Secretary shall, in accordance with the provisions of clause (ii) and subparagraph (E) and the considerations and priority described in subparagraph (C), conduct an application and distribution process in each subsequent fiscal year until such time as the aggregate amount of positions distributed under this paragraph is equal to 14,000.(B)Allocation of distribution for positions to hospitals already operating over resident limit(i)In generalSubject to clauses (ii) and (iii), in the case of a hospital in which the reference resident level of the hospital (as specified in subparagraph (G)(iii)) is greater than the otherwise applicable resident limit, the increase in the otherwise applicable resident limit under subparagraph (A) for a fiscal year described in such subparagraph shall be an amount equal to the product of the total number of additional residency positions available for distribution under subparagraph (A)(ii)(I) for such fiscal year and the quotient of—(I)the number of resident positions by which the reference resident level of the hospital exceeds the otherwise applicable resident limit for the hospital; and(II)the number of resident positions by which the reference resident level of all such hospitals with respect to which an application is approved under this paragraph exceeds the otherwise applicable resident limit for such hospitals.(ii)RequirementsA hospital described in clause (i)—(I)is not eligible for an increase in the otherwise applicable resident limit under this subparagraph unless the amount by which the reference resident level of the hospital exceeds the otherwise applicable resident limit is not less than 10 and the hospital trains at least 25 percent of the full-time equivalent residents of the hospital in primary care and general surgery (as of the date of enactment of this paragraph); and(II)shall continue to train at least 25 percent of the full-time equivalent residents of the hospital in primary care and general surgery for the 5-year period beginning on such date.In the case where the Secretary determines that a hospital described in clause (i) no longer meets the requirement of subclause (II), the Secretary may reduce the otherwise applicable resident limit of the hospital by the amount by which such limit was increased under this subparagraph. (iii)Clarification regarding eligibility for other additional residency positionsNothing in this subparagraph shall be construed as preventing a hospital described in clause (i) from applying for and receiving additional residency positions under this paragraph that are not reserved for distribution under this subparagraph.(C)Distribution of other positionsFor purposes of determining an increase in the otherwise applicable resident limit under subparagraph (A) (other than such an increase described in subparagraph (B)), the following shall apply:(i)Considerations in distributionIn determining for which hospitals such an increase is provided under subparagraph (A), the Secretary shall take into account the demonstrated likelihood of the hospital filling the positions made available under this paragraph within the first 5 cost reporting periods beginning after the date the increase would be effective, as determined by the Secretary.(ii)Minimum distribution for certain categories of hospitalsWith respect to the aggregate number of such positions available for distribution under this paragraph, the Secretary shall distribute not less than 10 percent of such aggregate number to each of the following categories of hospitals:(I)Hospitals that are located in a rural area (as defined in subsection (d)(2)(D)) or are treated as being located in a rural area pursuant to subsection (d)(8)(E).(II)Hospitals in which the reference resident level of the hospital (as specified in subparagraph (F)(iii)) is greater than the otherwise applicable resident limit.(III)Hospitals in States with—(aa)new medical schools that received Candidate School status from the Liaison Committee on Medical Education or that received Pre-Accreditation status from the American Osteopathic Association Commission on Osteopathic College Accreditation on or after January 1, 2000, and that have achieved or continue to progress toward Full Accreditation status (as such term is defined by the Liaison Committee on Medical Education) or toward Accreditation status (as such term is defined by the American Osteopathic Association Commission on Osteopathic College Accreditation); or(bb)additional locations and branch campuses established on or after January 1, 2000, by medical schools with Full Accreditation status (as such term is defined by the Liaison Committee on Medical Education) or Accreditation status (as such term is defined by the American Osteopathic Association Commission on Osteopathic College Accreditation).(IV)Hospitals that serve areas designated as health professional shortage areas under section 332(a)(1)(A) of the Public Health Service Act, as determined by the Secretary.(D)Prohibition on distribution to hospitals without an increase agreementNo increase in the otherwise applicable resident limit of a hospital may be made under subparagraph (C) unless such hospital agrees to increase the total number of full-time equivalent residency positions under the approved medical residency training program of such hospital by the number of such positions made available by such increase under the subparagraph.(E)Limitation(i)In generalExcept as provided in clause (ii), a hospital may not receive more than 75 full-time equivalent additional residency positions in the aggregate under this paragraph and paragraph (9) over the period of fiscal years 2023 through 2029.(ii)Increase in number of additional positions a hospital may receiveThe Secretary shall increase the aggregate number of full-time equivalent additional residency positions a hospital may receive under this paragraph over such period if the Secretary estimates that the number of positions available for distribution under subparagraph (A) exceeds the number of applications approved under such subparagraph over such period.(F)Application of per resident amounts for primary care and nonprimary careWith respect to additional residency positions in a hospital attributable to the increase provided under this paragraph, the approved FTE per resident amounts are deemed to be equal to the hospital per resident amounts for primary care and nonprimary care computed under paragraph (2)(D) for that hospital.(G)Permitting facilities to apply aggregation rulesThe Secretary shall permit hospitals receiving additional residency positions attributable to the increase provided under this paragraph to, beginning in the fifth year after the effective date of such increase, apply such positions to the limitation amount under paragraph (4)(F) that may be aggregated pursuant to paragraph (4)(H) among members of the same affiliated group.(H)DefinitionsIn this paragraph:(i)Otherwise applicable resident limitThe term otherwise applicable resident limit means, with respect to a hospital, the limit otherwise applicable under subparagraphs (F)(i) and (H) of paragraph (4) on the resident level for the hospital determined without regard to this paragraph but taking into account paragraphs (7)(A), (7)(B), (8)(A), and (8)(B).(ii)Reference resident levelExcept as otherwise provided in subclause (II), the term reference resident level means, with respect to a hospital, the resident level for the most recent cost reporting period of the hospital ending on or before the date of enactment of this paragraph, for which a cost report has been settled (or, if not, submitted (subject to audit)), as determined by the Secretary.(iii)Resident levelThe term resident level has the meaning given such term in paragraph (7)(C)(i).(iv)Qualifying hospitalThe term qualifying hospital means a hospital described in subparagraph (B)(i) or any of subclauses (I) through (IV) of subparagraph (C)(ii)..(b)IMESection 1886(d)(5)(B) of the Social Security Act (42 U.S.C. 1395ww(d)(5)(B)) is amended—(1)in clause (v), in the third sentence, by striking subsections (h)(7), (h)(8), and (h)(9) and inserting subsections (h)(7), (h)(8), (h)(9), and (h)(10); and(2)by adding after clause (xii), as redesignated by subparagraph (A), the following new clause:(xiii)For discharges occurring on or after July 1, 2023, insofar as an additional payment amount under this subparagraph is attributable to resident positions distributed to a hospital under subsection (h)(10), the indirect teaching adjustment factor shall be computed in the same manner as provided under clause (ii) with respect to such resident positions..3.Study and report on strategies for increasing diversity(a)StudyThe Comptroller General of the United States (in this section referred to as the Comptroller General) shall conduct a study on strategies for increasing the diversity of the health professional workforce. Such study shall include an analysis of strategies for increasing the number of health professionals from rural, lower income, and underrepresented minority communities, including which strategies are most effective for achieving such goal.(b)ReportNot later than 2 years after the date of enactment of this Act, the Comptroller General shall submit to Congress a report on the study conducted under subsection (a), together with recommendations for such legislation and administrative action as the Comptroller General determines appropriate.